DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) on 9/13/2021. As per the RCE, claims 1-4, 7, and 9-10 have been amended, claims 19-25 have been added, and no claims have been cancelled. Thus, claims 1-25 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “bi-directional lock system” as seen in claims 1, 3-4, 7, 9-10, and 21-24 is not used in the specification, and thus lacks antecedent basis.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “coupling element” as seen in claims 19 and 22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification has no mention of any “coupling element” which leaves the intended structure of the coupling element unclear, and provides no direction to one of ordinary skill in the art as to what structures could be used to perform the claimed function. Therefore, claims 19-22 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 20 and 21 are rejected for being dependent on a rejected claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the transitional phrase “having” in line 1. However, the transitional phrase “having” can be either open or closed depending on provided context in light of the specification (see MPEP 2111.03 IV). However, the specification provides no direction as to how the term “having” is meant to be interpreted, making the scope of the claim indefinite. For the purposes of examination, the term “having” will be broadly understood to be an open-ended transitional phrase. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 7, 11-12, 14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US Pub. 2014/0373832) in view of Zuyderhoudt (US Pub. 2013/0298907) and Brozell et al. (US Pat. 7,819,264).
Regarding claim 1, Zeng discloses a breath actuated inhaler (see the inhaler in Fig. 1; see also [0014] lines 1-5 and [0036] lines 1-11) having a main body (main body 400 in Fig. 1) for accommodating a medicament reservoir (canister 25 in Fig. 1), a canister fire system including a trigger (vane 550 in Fig. 1) and a biasing element (spring 460 in Fig. 1) for moving the canister to release a dose in response to air flow (see [0035]-[0036] which describes the actuation of the canister fire system, where the vane 550 and spring 460 in Fig. 1 act upon an inhalation to release a dose from the canister), and a cap housing (end cap 407 in Fig. 1), an interior chamber defined by the main body and the cap housing (see Fig. 1, the cavity formed by end cap 407 and main body 400), the canister fire system and canister being enclosed within the interior chamber (see placement of canister 25, vane 550, and spring 460 in Fig. 1 which are within a cavity formed by end cap 407 and main body 400).
Zeng does not have a detailed description of a lock system is provided for locking the cap housing on the main body.
However, Zuyderhoudt teaches a similar inhaler where a lock system is provided for locking the cap housing on the main body (see thread 110 in Fig. 6C and [0066] where the housing cap 70 is connected to main body 14 by a threaded engagement which locks in onto the housing).

The modified Zeng device does not have a detailed description of the lock system being bi-directional (however, it is noted that the term “bi-directional” is broad and not defined in the specification, and one could consider the threading of Zuyderhoudt to prevent two directions of axial movement by means of the threading, which requires a rotational motion for axial movement).
However, Brozell teaches a similar device for attaching an end-cap to a container, where the cap and container have complementary helical threads which come together to close the cap and container together (see Fig. 2), and where a locking system includes a plurality of lugs which prevent rotational motion in both directions without additional force applications (see internal lugs 86 and 88 and stop lugs 46 in Figs. 2-4, which are part of a locking system for the threaded engagement, and where the lug 86 acts with stop lug 46 to stop unintended unthreaded (a first direction) and the lug 88 acts with the stop lug 46 to prevent over-tightening (second direction); see Col. 5 lines 15-37). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded locking system of the modified Zeng device to include the lugs on the threaded lock system as taught by Brozell, as it 
Regarding claim 2, the modified Zeng device has helical threads which are provided for rotational attachment of the cap housing on the main body (Zuyderhoudt; see thread 110 in Fig. 6C and [0066] which are helically-shaped threads to attach the cap and the main body) and for resisting relative longitudinal movement therebetween without rotation (Zuyderhoudt; see [0066] where the threading tightens the cap and body together, which prevents them coming apart unless they threading is rotated to loosen the interaction).
Regarding claim 3, the modified Zeng device has the bi-directional lock system includes a protrusion in the region of a helical thread on one of the main body and the cap housing (Brozell; see Figs. 2-4 where a first lug 86 is a first protrusion of the lock system) which is lockable in a recess in the region of a helical thread on the other of the main body and the cap housing (Brozell; see Figs. 2-4 where the space of a first stop lug 46 provides a recess for lug 86 that locks the body and cap together).
Regarding claim 4, the modified Zeng device has everything as claimed, including the bi-directional lock system includes a second protrusion in the region of the helical thread on one of the main body and the cap housing (Brozell; see Figs. 2-4 where a second lug 86 is a second protrusion of the lock system, being the lug 86 directly across the first lug 86) which is lockable in a second recess in the region of the helical thread on the other of the main body and the cap housing, wherein the recess and second recess are formed at opposing locations on the inhaler (Brozell; see Figs. 2-4 where the space of a second stop lug 46 directly across the first stop lug 46 provides a recess for second lug 86 that locks the body and cap together; and where the 
Regarding claim 7, the modified Zeng device has the bi-directional lock system includes a first lock member on one of the main body and the cap housing (Brozell; see Figs. 2-4 where lug 86 is a first lock member of the lock system)  which is adapted to engage a second lock member at a lock interface formed by respective engagement faces thereof (Brozell; see Figs. 2-4 where the space of a first stop lug 46 provides a recess for lug 86 that locks the body and cap together), the lock interface being oriented substantially perpendicular to tangential (Brozell; see Figs. 2-4 where lugs 46 and 86 extend out from the tangent of the curve in the perpendicular direction).
Regarding claim 11, the modified Zeng device has a method of treating a respiratory disease or disorder comprising actuating the inhaler to administer a therapeutically effective amount of one or more active ingredients (Zeng; see all of [0052] which discusses how the inhaler is used to deliver a metered dose of the desired formulation of active ingredients to the user).
Regarding claim 12, the modified Zeng device has wherein the inhaler is a breath-actuated inhaler and the step of actuating the inhaler comprises inhaling through the inhaler (Zeng; see the inhaler in Fig. 1; see also [0014] lines 1-5 and [0036] lines 1-11).
Regarding claim 14, the modified Zeng device has where the respiratory disease or disorder is COPD (Zeng; see [0003] and [0006]).

Regarding claim 17, the modified Zeng device has the interior chamber comprises a vacuum chamber (Zeng; see space 600 in Figs. 3a-3b which is within the interior chamber formed by the main body 400 and end cap 407, and is a vacuum chamber as described in [0031]).
Regarding claim 18, the modified Zeng device has wherein the interior chamber prevents tampering with components within the interior chamber (Zeng; see Figs. 3a-3b where the main body 400, end cap 407 and flanged insert 480 help prevent tampering with the canister fire system, by virtue of being physical barriers between a user and the canister fire system).
Regarding claim 19, the modified Zeng device has a coupling element that couples the cap housing to the main body (Zuyderhoudt; see thread 110 in Fig. 6C and [0066] where the housing cap 70 is connected to main body 14 by a threaded engagement which locks in onto the housing).
Regarding claim 20, the modified Zeng device has the coupling element includes a thread on at least one of the cap housing and main body (Zuyderhoudt; see thread 110 in Fig. 6C and [0066] where the housing cap 70 is connected to main body 14 by a threaded engagement which locks in onto the housing).
Regarding claim 21, the modified Zeng device has the cap housing is detachably coupled to the main body and the cap housing is moveable relative to the main body from a first 
Regarding claim 22, the modified Zeng device has the coupling element is configured to allow rotation of the cap housing relative to the main body (Zuyderhoudt; see thread 110 in Fig. 6C and [0066] where the housing cap 70 is connected to main body 14 by a threaded engagement which allows for rotational movement between the cap housing and body), and wherein the bi-directional lock system is configured to resist rotation of the cap housing relative to the main body (Brozell; see internal lugs 86 and 88 and stop lugs 46 in Figs. 2-4, which are part of a locking system for the threaded engagement, and where the lug 86 acts with stop lug 46 to stop unintended unthreaded (a first direction) and the lug 88 acts with the stop lug 46 to prevent over-tightening (second direction); see Col. 5 lines 15-37 where the lock system resists motion due to the interaction between the lugs).
Regarding claim 23, the modified Zeng device has the bi-directional lock system is integrated with the cap housing and main body to resist axial and radial movement of the cap 
Regarding claim 24, the modified Zeng device has the cap housing cooperates with the main body to resist axial and radial movement of the cap housing relative to the main body when the bi-directional lock system is in a locked configuration (Brozell; see internal lugs 86 and 88 and stop lugs 46 in Figs. 2-4, which are part of a locking system for the threaded engagement, and where the lug 86 acts with stop lug 46 to stop unintended unthreaded (a first direction) and the lug 88 acts with the stop lug 46 to prevent over-tightening (second direction); see Col. 5 lines 15-37 where the lock system resists motion in both the axial and radial directions due to the interaction between the lugs when in the locked configuration).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zuyderhoudt and Brozell as applied to claim 3 above, and further in view of Northup (US Pat. 4,091,948).
Regarding claim 5, the modified Zeng device has a protrusion and recess threaded connection. 
The modified Zeng device does not explicitly have wherein each protrusion has a leading ramp surface and a trailing ramp surface, and the included angle between the ramp and trailing 
However, Northup teaches a similar device for threaded engagement of two components that hold medicament, where a protrusion part of the threaded engagement has a leading ramp surface and a trailing ramp surface (thread 21 in Fig. 4, where a leading surface is the upper surface of thread 21 closest to tapered sealing surface 22, and the trailing surface is the lower surface of thread 21 further from tapered sealing surface 22), and the angle between the leading and trailing surfaces is somewhere between about 95° to 120° (see Figs. 3 and 4 where the angle of the tapered sealing surface 22 is 55 degrees or less, and the angle of thread 21 with respect to the tangent is roughly the same. Thus, the complementary angle above and below thread 21 would be roughly 35 degrees, making it so that the angle between the trailing and leading surfaces is 180 degrees minus 70 degrees, which is 110 degrees and falls right in the middle of the range of 95 to 120 degrees), and these angles are used to provide a tight seal (see Col. 4 lines 1-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded engagement of the modified Zeng device to have the protrusions of the locking system have a trailing and leading ramp surface with an angle between them of roughly 110 degrees as taught by Northup as it would be a steep angle for threaded sealing engagement that provides a tight seal between the two components (Northup; Col. 4 lines 1-12). Further, it would be a matter of design choice for one of ordinary skill in the art to modify the angle between a trailing and leading ramp surface 
Regarding claim 6, the modified Zeng device has wherein the main body has a central axis and the ramp surfaces are inclined at an angle of about 45° plus or minus 15° to tangential (Northup; see Figs. 3 and 4 where the angle above and below thread 21 is the complement of the angle that is roughly 55 degrees, making it a roughly 35 degree angle, which is within the range of 45 degrees plus or minus 15 degrees).
Claim 8-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zuyderhoudt and Brozell as applied to claims 1 and 7 above, respectively, and further in view of Ramsey (US pat. 9,346,590).
Regarding claim 8, the modified Zeng device has wherein the main body has a central axis (Zeng; the vertical central axis that goes up and down the main body 400 in Fig. 1) and the first lock member has a radial extent (Brozell; see Figs. 2-4 where the lugs 86/88 and 46 extend some amount in the radial direction).
The modified Zeng device does not explicitly have the lock member having a radial extent of 0.25 to 0.75 mm.
However, Ramsey teaches a similar device for engaging two components via threading where the protrusion section of the threading has is a curved protrusion with a radial extent of .7 to 1.1 mm (see Col. 6 lines 64-67 and Col. 7 lines 1-10) in order to provide a smoother profile for the threading to help prevent damaging the coating of the threading and not hurt the patient (see Col. 4 lines 51-65 and Col. 6 lines 5-10).

Regarding claim 9, the modified Zeng device has a lock system that would require some amount of torque in order to lock and unlock. 
The modified Zeng device does not explicitly have the main body and cap housing being made of plastic (though Zeng mentions the main body can be plastic in [0046]), and the release torque for the locking being more than 1 Nm. However, building inhalation-type devices out of plastic is well known in the art, and it would be a simple matter of design choice for one of ordinary skill in the art to choose to build the device out of a well-known material such as plastic. 
However, Ramsey further teaches a similar device for threaded engagement between two components, where the amount of torque required to separate the components is about 3.4 Nm as it is known that a torque of 3.4 Nm is helpful for allowing children and the infirm to still easily open the container (Col. 6 lines 36-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque required to rotate the threaded engagements of the modified Zeng device to require a torque of 3.4 Nm in order to rotate as taught by Ramsey, as it would be a suitable amount of torque for the device to be used by children or the infirm. 

Regarding claim 25, the modified Zeng device, as modified in claim 9, has everything as claimed, including a breath actuated inhaler (Zeng; see the inhaler in Fig. 1; see also [0014] lines 1-5 and [0036] lines 1-11) having a main body (Zeng; main body 400 in Fig. 1) for accommodating a medicament reservoir (Zeng; canister 25 in Fig. 1), a canister fire system for moving the canister to release a dose in response to air flow (Zeng; vane 550 and spring 460 in Fig. 1; see also [0035]-[0036] which describes the actuation of the canister fire system, where the vane 550 and spring 460 in Fig. 1 act upon an inhalation to release a dose from the canister), a cap housing (Zeng; end cap 407 in Fig. 1) for enclosing the canister fire system and canister within an interior chamber defined by the main body and the cap housing (Zeng; see Fig. 1, the cavity formed by end cap 407 and main body 400 which contains the vane a spring within the cavity), and in which the main body and the cap housing are formed of plastics material (Zeng; see [0046] where the body is mentioned to be made of plastic, and is one of ordinary skill in the art would recognize that it is routine and conventional to build inhalation-type devices out of plastic, and it would be a simple matter of design choice for one of ordinary skill in the art to choose to build the cap and body of the device out of a well-known material such as plastic) characterized in that a lock system is provided for locking the cap housing on the main body (Brozell; the lock system of lugs 86/88 and stop lug 46 as seen in Figs. 2-4) which is configured so that a release torque required to overcome the locking provided by the plastics main body and cap housing is more than 1 Nm and lower than 4 Nm (Brozell; where an application of force is required to overcome the lock system of the lugs; and where Ramsey .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zuyderhoudt and Brozell as applied to claim 1 above, and further in view of Wharton et al. (US Pub. 2007/0119450).
Regarding claim 13, the modified Zeng device has an inhalation-type device that can be used to respiratory problems. 
The modified Zeng device does not explicitly disclose that the respiratory problem is asthma. 
However, Wharton teaches an inhaler with medicament that can be used in order to treat asthma in patients (see [0004] to [0007] and [0156] where asthma is a condition to be treated).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the inhaler of the modified Zeng device to be used for asthma as taught by Wharton, as it would allow for additional therapeutic benefits of the inhaler in order to address more respiratory issues, such as the well-known problem of asthma. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zuyderhoudt and Brozell as applied to claim 1 above, and further in view of Kaar et al. (US Pat. 8,931,476).
Regarding claim 15, the modified Zeng device has an inhalation device that dispenses a medicament. 

	However, Kaar teaches an inhalation device where an inhalation device can be used with corticosteroids which are known anti-inflammatory agents (see Col. 6 lines 18-21).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the active ingredients of the modified Zeng device to include corticosteroids as taught by Kaar as it would be the application of using a known active ingredient in an inhaler to provide anti-inflammatory properties, thus enhancing the benefits and usability of the inhaler.
Response to Arguments
Applicant’s arguments with respect to the claims and filed 9/13/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the above rejections now rely upon the Brozell reference as a teaching reference for teaching a bi-directional lock system that is functionally and structurally similar to the claimed invention’s lock system. This additional reference is understood to address the new scope that the amendment of a “bi-directional lock system” provided to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shah et al. (US Pat. 4,375,858), Brozell et al. (US Pat. 6,848,590), and Ruckdeschel et . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785